Citation Nr: 0520607	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
November 1973.  

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active military service from June 1972 to 
November 1973.  The Board remanded this case in August 2004, 
in pertinent part, for the RO to obtain and file the report 
of a VA PTSD compensation examination done at New Orleans VA 
Medical Center (VAMC) on April 13, 1998.  By letter of 
September 1, 2004, the RO requested the veteran to identify 
the VAMC where he had a VA examination in 1998.  The veteran 
did not respond, and the RO took no further action to obtain 
the report.

VA records are constructively before the adjudicators and the 
Board unless the Secretary certifies that the putative 
records cannot reasonably be expected to be part of the 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, VA 
has a legal mandate to obtain the April 1998 report, or to 
obtain certification by an appropriate VA official that the 
report cannot be found, or that the examination was not 
performed.  This obligation to complete the record is 
independent of the mandate of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  In this case, the cover 
sheet of the apparently missing report is of record and it 
bears the location of the putative examination, New Orleans 
VAMC, and it bears the date of the examination and reference 
to the examination report.  VA's obligation to obtain the 
report, or other certification, as mentioned, is not 
mitigated by the veteran's silence, because VA's duty arises 
independently of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Request New Orleans VAMC to provide a 
copy of the report of a compensation 
examination for PTSD nominally performed 
by Dr. Guidry on April 13, 1998, or for 
the appropriate VA official to certify in 
writing that the report cannot be 
located, or that the examination was not 
performed.

2.  If and only if, a report of a 
compensation examination of on or about 
April 13, 1998, is not obtained, schedule 
the veteran for a VA psychiatric 
examination to diagnose or rule out PTSD.  
Provide the examiner with the claims file 
for review.

?	The examiner is to take a careful 
clinical history to document the 
particular events the veteran 
identifies as causing psychic 
trauma, inquiring exactly what 
happened, where, when, who was 
involved, the veteran's unit at the 
time, and the veteran's reactions to 
the reported events.

?	If the veteran reports more than one 
event, and the examiner diagnosis 
PTSD, the examiner is to report 
which events were and which events 
were stressors as defined in DSM IV, 
Diagnostic Code 309.81 A.

3.  If a current or April 1998 
examination report produces information 
about stressors, and if, in that 
examination, the veteran reports 
stressors in sufficient detail to make 
verification practicable, attempt to 
verify the stressors with the assistance 
of the United States Armed Services 
Center for Unit Records Research or other 
available sources.

4.  Readjudicate the claim.  If it 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

